Citation Nr: 0842916	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals, left ankle fracture.

2.  Entitlement to a compensable disability rating for 
service-connected residuals, fractured right fifth 
metacarpal. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim of entitlement to a compensable 
disability rating for service-connected residuals, left ankle 
fracture, and assigned a 10 percent disability rating to 
same, effective October 31, 2005.  The November 2006 rating 
also denied the veteran's claim of entitlement to a 
compensable disability rating for service-connected 
residuals, fractured right fifth metacarpal.

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in St. Petersburg, 
Florida.  A transcript of the hearing has been associated 
with the claims file. 


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's 
service-connected residuals, left ankle fracture, have been 
manifested by objective evidence of dorsiflexion to 5 
degrees, plantar flexion to 30 degrees, inversion to 20 
degrees, and eversion to 10 degrees. There is no evidence of 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy.

2.  Throughout the course of the appeal, the veteran's 
service-connected residuals, fractured right fifth 
metacarpal, have been manifested by objective evidence of 
post-traumatic arthritis.  There is no evidence of 
symptomology similar to amputation that results in the 
limitation of motion of other digits, or otherwise interferes 
with the overall function of the hand


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no more, for service-connected residuals, left ankle 
fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.40, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5270, 5271, 5272, 
5273, 5274 (2008).

2.  The criteria for a disability rating of 10 percent but no 
more, for service-connected residuals, fractured right fifth 
metacarpal, have been met.  38 U.S.C.A.     §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.40, 4.71a, DCs 5003, 5010, 5224, 5225, 5226, 5227, 5228, 
5229, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the veteran a notice letter dated 
in June 2006 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 
veteran was not informed of the specific criteria necessary 
for entitlement to a higher disability rating.  Thus, in 
order to overcome the presumption of prejudice associated 
with this notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The veteran's claims for increased 
ratings have been evaluated under Diagnostic Codes that 
provide for higher ratings upon evidence of a noticeable 
worsening or increase in severity of the disabilities.  
Vazquez-Flores, 22 Vet. App. at 37.  The Board notes that the 
veteran was provided with applicable rating criteria in a 
November 2006 rating decision and in a June 2007 Statement of 
the Case, and has been provided VA examinations undertaken 
specifically to determine the current severity of his 
disabilities.  Further, the veteran was provided with the 
opportunity to offer testimony before the Board in October 
2008 as to the current severity of his disabilities.  Based 
on the various exchanges between the veteran and VA with 
regard to his claims for increased ratings, the veteran is 
reasonably expected to understand the types of evidence that 
would support his claims for increased ratings.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records and afforded him VA 
examinations.  The Board finds these actions have satisfied 
VA's duty to assist the veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board must also consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).
Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2008).  However, those provisions should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2008); 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  DCs 
5003 and 5010 direct that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010 (2008).  

When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Residuals, Left Ankle Fracture

The veteran's residuals of a left ankle fracture have been 
rated noncompensably disabling under DC 5271 for the period 
from September 13, 1989 to October 30, 2005, and as 10 
percent disabling under DC 5271 since October 31, 2005.  DC 
5271 pertains to limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271 (2008).  DCs 5003 and 5010, which 
pertain to arthritis, are also applicable. 38 C.F.R.           
§ 4.71a, DCs 5003, 5010.

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5270, 5272, 5273, and 5274, which 
pertain to ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, and astragalectomy, respectively, are not 
applicable as on VA examination in October 2006 there was no 
evidence of ankylosis, malunion or astragalectomy. 
Accordingly, these diagnostic codes may not serve as the 
basis for an increased rating in this case.  38 C.F.R. § 
4.71a, DCs 5270, 5272, 5273, 5274 (2008).

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

VA treatment records dated in December 2005 and in June 2006 
indicate that the veteran complained of pain and stiffness 
related to his left ankle.
  
The veteran underwent VA examination in October 2006, at 
which time the range of motion of his left ankle was 
recorded.  The veteran reported that he did not require the 
use of a brace, crutch, or walker.  The veteran reported 
experiencing pain, stiffness, and swelling.  The veteran 
denied experiencing weakness, heat or redness, instability or 
giving way, and locking.  The veteran described flare-ups of 
seven on a ten-point pain scale that occur six times each 
month.  The veteran reported that the flare-ups are 
precipitated by overuse or activity and are alleviated by 
rest and medication.  The veteran reported no history of 
dislocation or subluxation.  The veteran reported that he had 
not experienced an incapacitating episode in the last twelve 
months.  The veteran reported that his joint problem 
adversely affects his daily activities in that he has 
difficulty going up and down stairs and exercising.  Range of 
motion testing revealed 5 degrees dorsiflexion, 30 degrees 
plantar flexion, 20 degrees inversion, and 10 degrees 
eversion.  There was pain at the medial malleoli.  The 
veteran exhibited a normal gait.  There was no evidence of 
peroneal tendon subluxation, weakened movement, or 
incoordination with the joint.  There was pain on motion with 
dorsiflexion and inversion, pain and excess fatigability with 
use, and loss of 20 degrees of functional range of motion in 
dorsiflexion after repetitive exercise.  X-ray examination 
revealed a left ankle with post-traumatic arthritis as well 
as a healed medial malleoli fracture with tension banding.  
The veteran was diagnosed with arthritis of the left ankle.   

VA treatment records dated in January 2007 indicate that the 
veteran complained of pain and stiffness related to his left 
ankle.  The veteran was given an injection and experienced 
immediate relief of symptomology.

At the time of the June 2008 hearing before the Board, the 
veteran stated that he had been issued an ankle brace from 
VA.  The veteran reported that he experiences constant pain 
and stiffness, occasional swelling, and unsteadiness when he 
is climbing ladders at his job.  The veteran reported that he 
has received cortisone shots from VA, and that he treats his 
symptoms with Tylenol-3.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  The 
Board finds that the veteran's dorsiflexion of 5 degrees and 
plantar flexion of 30 degrees is evidence of marked 
limitation of motion of the left ankle. 38 C.F.R. § 4.71a, DC 
5271.  Thus, the Board finds that the veteran is entitled to 
a disability rating of 20 percent under DC 5271 for service-
connected residuals, left ankle fracture, manifested by 
marked limitation of motion, effective October 31, 2005.  As 
discussed above, a 20 percent disability rating is the 
maximum evaluation under DC 5271for limitation of motion of 
the ankle.  

Turning now to whether the veteran is entitled to a rating in 
excess of 10 percent under the diagnostic criteria pertaining 
to arthritis, the Board finds that he is not.   X-ray 
examination dated in October 2006 revealed left ankle with 
post-traumatic arthritis as well as a healed medial malleoli 
fracture with tension banding, and at that time, the veteran 
was diagnosed with arthritis of the left ankle.  However, 
because the Board has determined that the veteran is entitled 
to a 20 percent disability rating for service-connected 
residuals, left ankle fracture, based upon marked limitation 
of motion of the left ankle, the veteran is not entitled to a 
rating under the diagnostic criteria pertaining to arthritis.  
38 C.F.R. § 4.71a, DC 5003.  Accordingly, neither DC 5003 nor 
5010 may provide a basis for a rating in excess of 10 
percent.

With regard to whether the veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the left 
ankle, and the veteran has reported limitations with regard 
to the left ankle mainly in terms of climbing stairs and 
exercising, the Board finds that the level of disability 
associated with the left ankle cannot be found to be severe.  
Accordingly, the veteran is not entitled to a disability 
rating in excess of 10 percent, considering factors outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that a 20 percent 
disability rating for service-connected residuals, left ankle 
fracture, has been warranted since October 31, 2005, the date 
the veteran's claim for an increased disability rating for 
same.  All doubt in considering this claim has been resolved 
in favor of the veteran in rendering this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Residuals, Fractured Right Fifth Metacarpal

The veteran is currently in receipt of a noncompensable 
disability rating for residuals, fractured right fifth 
metacarpal under DC 5227.  DC 5227 contemplates ankylosis of 
the ring or little finger.  There is no compensable 
disability rating for ankylosis of the ring or little finger 
under DC 5227.  38 C.F.R. § 4.71a, DC 5227 (2008).  DC 5230 
pertains to limitation of motion of the ring or little 
finger, however, similar to DC 5227, there is no compensable 
disability rating for limitation of the right or little 
finger under DC 5230.  38 C.F.R. § 4.71a, DCs 5227 and 5230 
(2008).  DCs 5003 and 5010, which pertain to arthritis, are 
also applicable.  38 C.F.R. § 4.71a, DCs 5003, 5010.

As to DC 5227, the Rating Schedule, indicates that where the 
ring or little finger is ankylosed, VA may consider whether 
the disability is analogous to amputation, or whether the 
disability results in the limitation of motion of other 
digits, or otherwise interferes with the overall function of 
the hand.  38 C.F.R. § 4.71a, DC 5227.  

In considering the applicability of other diagnostic codes, 
the Board finds that the DCs 5224, 5225, and 5226, pertaining 
to unfavorable and favorable ankylosis of the individual 
digits as to the thumb, index, and long fingers, 
respectively, do not apply because the veteran has ankylosis 
of the little finger only.  38 C.F.R. § 4.71a, DCs 5224, 
5225, 5226 (2008).  Similarly, the Board finds that DCs 5228 
and 5229, pertaining to limitation of motion of individual 
digits as to the thumb, and index or long fingers, 
respectively, do not apply because the veteran has ankylosis 
of the little finger only.  38 C.F.R. § 4.71a, DCs 5228 and 
5229 (2008).

VA treatment records dated in January 2006 indicate that the 
veteran underwent x-ray examination of his right hand.  
Results of same revealed a minute deformity of the proximal 
right fifth metacarpal bone consistent with old healed trauma 
with minor post-traumatic changes of the fifth metacarpal 
bone.

Upon VA examination in October 2006, the veteran reported 
that his service-connected residuals, fractured right fifth 
metacarpal, effected his occupation because he had a weak 
grip.  The veteran reported that he did not require the use 
of a brace, crutch, or walker.  The veteran reported 
experiencing pain, weakness, and stiffness.  The veteran 
denied experiencing swelling, heat or redness, instability or 
giving way, or locking.  The veteran denied a history of 
physical therapy, injections, profile, or orthopedic 
surgeries.  The veteran reported that he experienced flare-
ups at a four on a ten-point pain scale five times each 
month, precipitated by overuse and activity, and alleviated 
by rest.  The veteran denied episodes of dislocation or 
recurrent subluxation.  The veteran reported that the joint 
problem adversely affects his daily activities in that he has 
difficulty exercising.  The veteran reported that he had not 
experienced an incapacitating episode in the last twelve 
months.  Range of motion testing revealed metacarpophalangeal 
joint to 90 degrees, proximal interphalangeal joint to 100 
degrees, and distal interphalangeal joint to 70 degrees.  No 
pain or palpable nodes were noted at the proximal or distal 
interphalangeal joints.  The examiner reported that the 
veteran lost 10 degrees of functional range of motion with 
flexion during grip.  Capillary refill brisk was noted.  The 
veteran's strength was noted as 5-/5.  Pain with grip at the 
base of the fifth metacarpal was noted.  Weakened movement, 
secondary to pain, and excess fatigability with use were 
noted.  No incoordination within the joint was noted.  There 
was no gap noted between the tip of the thumb and the 
fingers, or between the tip of the fingers and the transverse 
crease of the palm.  There was no gap noted between the thumb 
pad and the fingers with the thumb attempting to oppose the 
fingers.  A mildly decreased grip secondary to pain was 
noted.  The veteran exhibited normal dexterity for twisting, 
probing, writing, touching, and expression.  There was no 
interference with the function of the other fingers noted.  
X-ray examination at that time revealed a healed right fifth 
metacarpal fracture with post-traumatic arthritis at the base 
of the fifth metacarpal.  The veteran was diagnosed with 
post-traumatic arthritis base fifth metacarpal.    

At the time of the June 2008 hearing before the Board, the 
veteran reported that he has lost complete one hundred 
percent control of his right hand, and that the loss of 
strength he feels is a bit of a nuisance while holding a 
certain part of a welding gun for his job.  The veteran 
reported constant pain, stiffness, and a throbbing ache 
coming up along the bottom of the heel of the hand.  The 
veteran reported that he was issued a wrist brace from VA, 
and that he treats his symptoms with Tylenol-3. 

As discussed above, DC 5227 indicates that where the ring or 
little finger is ankylosed, VA may consider whether the 
disability is analogous to amputation, or whether the 
disability results in the limitation of motion of other 
digits, or otherwise interferes with the overall function of 
the hand.  38 C.F.R. § 4.71a, DC 5227.  There is no evidence 
of record that the veteran's residuals, fractured right fifth 
metacarpal, are analogous to amputation, or that the 
residuals result in the limitation of motion of other digits, 
or otherwise interferes with the overall function of the 
hand.  The examiner, at the time of the October 2006 VA 
examination, described the veteran's dexterity of the hand, 
range of motion as to the fifth digit, and specifically 
reported that there was no interference with the function of 
the other fingers.  Thus, further inquiry into additional 
symptomology of ankylosis of the ring or little finger, as 
contemplated by DC 5227, is not required.

Turning now to whether the veteran is entitled to a 
compensable disability rating under the diagnostic criteria 
pertaining to arthritis, the Board considers report of X-ray 
examination dated in October 2006 revealing a healed right 
fifth metacarpal fracture with post-traumatic arthritis at 
the base of the fifth metacarpal, and diagnosis of post-
traumatic arthritis base fifth metacarpal.  In this case, as 
discussed above, the limitation of motion associated with the 
veteran's little finger is noncompensable.  DC 5003 provides 
for a rating of 10 percent for each major joint or group of 
minor joints affected by noncompensable limitation of motion.  

Arguably, the veteran's diagnosis of post-traumatic arthritis 
base fifth metacarpal encompasses arthritic involvement of a 
minor group of joints.  Because the veteran's little finger 
arguably encompasses arthritic involvement of either one 
major joint or a group of minor joints, the veteran is 
entitled to a compensable rating for arthritis of the little 
finger with noncompensable limitation of motion under DC 
5003.  Accordingly, giving the benefit-of-the-doubt to the 
veteran, DC 5003 provides a basis for a compensable 
disability rating of 10 percent, and the Board finds that the 
veteran is entitled to such.  While the veteran's service-
connected residuals, fractured right fifth metacarpal, had 
been rated under DC 5227, which contemplates ankylosis of the 
ring or little finger, the Board finds the symptomology of 
the veteran's disability more closely approximates the 
criteria contemplated by DC 5003.
  
With regard to whether the veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the right 
fifth metacarpal, and the veteran has reported limitations 
with regard to the right fifth metacarpal mainly in terms of 
maintaining a strong grasp at a certain point on a welding 
gun, the Board finds that the level of disability associated 
with the service-connected residuals, fractured right fifth 
metacarpal cannot be found to be severe.  Accordingly, the 
veteran is not entitled to a disability rating in excess of 
10 percent, considering factors outlined in DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that a 10 percent 
disability rating for service-connected residuals, fractured 
right fifth metacarpal, has been warranted since October 31, 
2005, the date the veteran's claim for a compensable 
disability rating for same.  All doubt in considering this 
claim has been resolved in favor of the veteran in rendering 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Conclusion

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).     In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 20 percent for service-connected 
residuals, left ankle fracture, is granted.

A disability rating of 10 percent for service-connected 
residuals, fractured right fifth metacarpal, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


